Citation Nr: 0524225	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.

(The issue of whether a June 1977 decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for psychosis should be revised on the grounds of clear and 
unmistakable error was addressed in a previous decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  The appellant is the veteran's spouse and legal 
custodian.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).

In an August 23, 2002, decision, the Board denied the 
veteran's claim for restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.  This decision 
followed a Board decision dated August 22, 2002, which held 
that there was no clear and unmistakable error in a June 1977 
decision of the Board of Veterans' Appeals denying 
restoration of service connection for psychosis.

The appellant appealed both Board decisions.  An April 2003 
order of the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") consolidated the two 
appeals, and, in March 2004, the Court issued an Order which 
vacated both Board decisions and remanded the case to the 
Board for proceedings consistent with the Court's Order.  

In an August 2004 decision, the Board remanded the 
restoration issue for development required by the Court's 
order.  Subsequently, an April 2005 rating action continued 
the prior denial.  


FINDINGS OF FACT

1.  The appellant has alleged that service connection for a 
neuropsychiatric disorder should be restored from July 25, 
1972.

2.  The June 1975 rating decision that severed service 
connection for a psychosis was subsumed by a June 1977 Board 
decision that denied entitlement to restoration of service 
connection for a psychosis.  A recently issued Board decision 
found that the June 1977 did not contain clear and 
unmistakable error (CUE).

3.  A final May 2000 Board decision determined that the April 
1992 rating decision granting service connection for post-
traumatic stress disorder and assigning an effective date of 
July 11, 1991, for that award, did not contain CUE.


CONCLUSION OF LAW

The veteran's claim for restoration of service connection for 
a neuropsychiatric disorder from July 25, 1972, lacks legal 
merit.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
August 2004.  Since this letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), the appellant 
was provided with specific information as to why her claim 
for restoration of service connection was denied, and of the 
evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's August 2004 letter contained a specific request that 
the appellant send "any evidence or information you may have 
pertaining to your claim" to VA.  There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  In fact, in a September 2004 written statement, 
the appellant stated that all her evidence was in the VA 
claims folder.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While notice was not 
provided prior to the initial adjudication in July 2000 that 
denied restoration of service connection for a psychiatric 
disorder, notice was provided in August 2004, prior to the 
readjudication of the claim in April 2005.  The claimant has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the appellant in April 2005.  

Accordingly, with respect to the appellant's claim on appeal, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual background

The veteran served on active duty in the United States Army 
from June 1968 to February 1970.  In July 1972, he filed his 
original claim for VA disability compensation and/or pension 
benefits.  He claimed service connection for, inter alia, a 
"nerves" disorder.  Service connection for a nervous disorder 
was denied by the New York, New York-RO in December 1972.  In 
response, the veteran filed a timely notice of disagreement 
in January 1973 expressing dissatisfaction with the RO's 
decision denying this claim, and following issuance of a 
statement of the case, he perfected an appeal to the Board as 
to this claim in June 1973.  The case was remanded by the 
Board in December 1973, but following completion of the 
development ordered by the Board on remand, the New York-RO 
granted service connection for a nervous disorder, described 
as schizophrenia, undifferentiated type, by rating decision 
in August 1974.  A disability rating of 50 percent was 
assigned for the veteran's schizophrenia effective from the 
date of receipt of his original claim, July 25, 1972.  

The veteran subsequently filed a notice of disagreement in 
September 1974 with regard to the 50 percent rating assigned 
for his schizophrenia; however, before further appellate 
processing of this appeal could be accomplished, the San 
Juan-RO took jurisdiction over the case in November 1974 and 
determined that the grant of service connection for the 
nervous disorder by the August 1974 rating decision was 
clearly and unmistakably erroneous pursuant to its authority 
to revise decisions under VAR 1105(D) (presently codified at 
38 C.F.R. § 3.105(d)).  As a result, a rating decision was 
issued in February 1975 to initiate a proposed severance of 
service connection for the veteran's schizophrenia.  
Thereafter, a rating decision issued in June 1975 implemented 
the severance action.  The veteran perfected an appeal as to 
this decision, but the RO's decision was affirmed by decision 
of the Board in June 1977; specifically, the Board denied 
restoration of service connection for a psychosis.  

Following the Board's decision, the veteran made a number of 
attempts between 1978 and 1980 to have his restoration claim 
reconsidered by the Board and/or reopened at the RO level, 
but he was advised by letter that no further action would be 
taken unless he submitted new and material evidence.  No 
additional action was taken by the veteran with regard to the 
above until July 11, 1991, when the RO received a "Statement 
in Support of Claim," VA Form 21-4138, in which he requested 
consideration of a claim of entitlement to service connection 
for PTSD.  In support of his claim, he submitted along with 
his Form 21-4138 the report of a psychiatric examination 
conducted by a Dr. R.C.G. in June 1991.  Dr. C.G.'s report 
indicated that the veteran had PTSD.  Thereafter, the veteran 
was examined by VA for compensation purposes in January 1992 
by a board of two psychiatrists who also agreed that the 
correct diagnosis was PTSD.  As a result, the RO granted 
service connection for PTSD by rating decision in April 1992.  
A 30 percent disability rating was originally assigned 
effective from the date of receipt of his claim, July 11, 
1991, but a subsequent rating decision issued in August 1993, 
awarded a 100 percent rating for the veteran's PTSD effective 
from July 11, 1991.  The 100 percent rating was confirmed and 
continued by rating decision in November 1993.  At that time, 
the RO reviewed documents received from the Social Security 
Administration (SSA) in October 1993 which indicated that the 
veteran had been awarded disability benefits from that agency 
in 1973 due to schizophrenic reaction, undifferentiated type.  

An unappealed Board decision dated in May 2000 found that the 
April 1992 rating decision granting service connection for 
post-traumatic stress disorder and assigning an effective 
date of July 11, 1991, for that award, did not contain CUE.  
A recently issued decision of the Board determined that the 
June 1977 Board decision did not contain CUE.


Legal Analysis

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
Thus, the RO decision is not reviewable for CUE, because it 
merges with the Board's decision and ceases to have any 
independent effect once the Board has rendered a final 
decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on CUE 
grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd 
sub nom Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim for restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.

The Board notes that, under 38 C.F.R. § 20.1104, the June 
1975 rating decision was subsumed in the subsequent, final 
Board decision in June 1977, which affirmed the RO's rating 
decision.  Because the June 1975 rating decision was subsumed 
by the June 1977 Board decision, the rating decision is not 
subject to a claim that it involved CUE.  And, as noted 
above, the Board has recently determined that the June 1977 
Board decision did not contain CUE.  Consequently, the 
veteran's claim for restoration of service connection for a 
psychiatric disorder from July 25, 1972, which necessarily 
involves an allegation that there was clear and unmistakable 
error in the June 1975 rating decision, must be denied.  See 
38 C.F.R. § 20.1104 (2004).

Accordingly, as a matter of law, none of the VA decisions 
which preceded the Board's June 1977 decision, and which 
addressed the issue of entitlement to service connection for 
a psychiatric disorder, can be challenged on the basis of 
CUE.  See 38 U.S.C.A. § 7104 (West 2002); VAOGCPREC 14-95 
(1995).

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 2002).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.

In this regard, the Board is aware that the appellant has 
argued that she has submitted new and material evidence to 
reopen the previous final decisions denying restoration of 
service connection to 1972.  If a claim is allowed on the 
basis of new and material evidence, the effective date for 
the grant would be no earlier than the date of the reopened 
claim and would not provide an avenue for establishing an 
effective date prior to previous final decisions.  See 
38 C.F.R. § 3.400 (r) (2004).  The only way to restore the 
1972 effective date would be to find error in previous 
determinations.  However, Board decisions noted above have 
determined that there was no CUE in the June 1977 Board 
decision or the April 1992 rating decision.  Since review for 
CUE must be based on the record and the law that existed when 
the decision in question was made, any "new" evidence would 
by definition not be "material" to the question at hand.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


